EXHIBIT 10.6


Freddie Mac Loan No. 708653170
Freddie Mac Facility Rollup Number: 504199536
Freddie Mac Deal Number: 160601
Trails at Buda Ranch


ASSIGNMENT OF MANAGEMENT AGREEMENT AND
SUBORDINATION OF MANAGEMENT FEES
(Revised 5-1-2015)
THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(“Assignment”) is made effective as of the 29th day of July, 2016, by and among
SIR BUDA RANCH, LLC, a Delaware limited liability company (“Borrower”), PNC
BANK, NATIONAL ASSOCIATION, a national banking association (“Lender”), and
STEADFAST MANAGEMENT COMPANY, INC., a California corporation (“Property
Manager”).
RECITALS:
A.
Borrower has requested that Lender make a loanan advance under that certain
revolving credit facility to Borrower and affiliates of Borrower (“Loan”). The
Loan will be evidenced by a Multifamily Note from Borrower to Lender effective
as of the date of this Assignment (the “Note”) . The Note is secured by, among
other things is made pursuant to the “Credit Agreement” and is evidenced by the
“Note”, as such terms are defined in a Multifamily Loan and Security Agreement
(“Loan Agreement”) and a Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (“Security Instrument”), dated as of the
date of this Assignment, which grants Lender a first lien on the property
encumbered by the Security Instrument (“Mortgaged Property”). The Credit
Agreement, the Note, the Loan Agreement, the Security Instrument, this
Assignment and any of the other documents evidencing the Loan are collectively
referred to as the “Loan Documents”. Other capitalized terms used but not
defined in this Assignment will have the meanings given to those terms in the
Loan Agreement.

B.

Pursuant to a Management Agreement between Borrower and Property Manager
(“Management Agreement”) (a true and correct copy of which is attached as
Exhibit B), Borrower employed Property Manager exclusively to lease, operate and
manage the Mortgaged Property, and Property Manager is entitled to certain
management fees (“Management Fees”) pursuant to the Management Agreement.

C.

Lender requires as a condition to the making of the Loan that Borrower assign
the Management Agreement and that Property Manager subordinate its interest in
the Management Fees in lien and payment to the Loan as set forth below.

For good and valuable consideration the parties agree as follows:




Assignment of Management Agreement and
 
 
Subordination of Management Fees
 
 

--------------------------------------------------------------------------------






1.
Assignment of Management Agreement. As additional collateral security for the
Loan, Borrower conditionally transfers, sets over, and assigns to Lender all of
Borrower’s right, title and interest in and to the Management Agreement and all
extensions and renewals. This transfer and assignment will automatically become
a present, unconditional assignment, at Lender’s option, upon a default by
Borrower under the Credit Agreement, the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents (each, an “Event of Default”), and
the failure of Borrower to cure such Event of Default within any applicable
grace period.

2.
Subordination of Management Fees. The Management Fees and all rights and
privileges of Property Manager to the Management Fees are and will at all times
continue to be subject and unconditionally subordinate in all respects in lien
and payment to the lien and payment of the Credit Agreement, the Loan Agreement,
the Security Instrument, the Note, and the other Loan Documents, and to any
renewals, extensions, modifications, assignments, replacements, or
consolidations of the Loan Documents and the rights, privileges, and powers of
Lender under the Credit Agreement, the Note, the Loan Agreement, the Security
Instrument, or any of the other Loan Documents.

3.
Estoppel. Property Manager and Borrower represent and warrant that all of the
following are true as of the date of this Assignment:

(a)
The Management Agreement is in full force and effect and has not been modified,
amended or assigned other than pursuant to this Assignment.

(b)
Neither Property Manager nor Borrower is in default under any of the terms,
covenants or provisions of the Management Agreement and Property Manager knows
of no event which, but for the passage of time or the giving of notice or both,
would constitute an event of default under the Management Agreement.

(c)
Neither Property Manager nor Borrower has commenced any action or given or
received any notice for the purpose of terminating the Management Agreement.

(d)
The Management Fees and all other sums due and payable to the Property Manager
under the Management Agreement have been paid in full.

4.
Agreement by Borrower and Property Manager. Borrower and Property Manager agree
that if there is an Event of Default by Borrower (continuing beyond any
applicable grace period) under the Credit Agreement, the Note, the Loan
Agreement, the Security Instrument or any of the other Loan Documents during the
term of this Assignment or upon the occurrence of any event which would entitle
Lender to terminate the Management Agreement in accordance with the terms of the
Loan Documents, Lender may terminate the Management Agreement without payment of
any cancellation fee or penalty and require Property Manager to transfer its
responsibility for the management of the Mortgaged Property to a management
company selected by Lender in Lender’s sole discretion, effective as of the date
set forth in Lender’s notice to Property Manager. Following any such
termination, Property Manager agrees to apply all rents, security deposits,
issues, proceeds and profits of the Mortgaged Property in accordance with
Lender’s written directions to Property Manager.

5.
Lender’s Right to Replace Property Manager. If Lender, in Lender’s reasonable
discretion, at any time during the term of this Assignment, determines that the
Mortgaged Property is not being managed in accordance with generally accepted
management practices for properties similar to the Mortgaged Property, Lender
will deliver written notice to



Assignment of Management Agreement and
Subordination of Management Fees
Page 2






--------------------------------------------------------------------------------




Borrower and Property Manager, which notice will specify with particularity the
grounds for Lender’s determination. If Lender reasonably determines that the
conditions specified in Lender’s notice are not remedied to Lender’s reasonable
satisfaction by Borrower or Property Manager within 30 days from receipt of such
notice or that Borrower or Property Manager have failed to diligently undertake
correcting such conditions within such 30‑day period, Lender may direct Borrower
to terminate Property Manager as manager of the Mortgaged Property and terminate
the Management Agreement without payment of any cancellation fee or penalty and
to replace Property Manager with a management company acceptable to Lender in
Lender’s sole discretion pursuant to a management agreement acceptable to Lender
in Lender’s sole discretion.
6.
Receipt of Management Fees. Property Manager will not be obligated to return or
refund to Lender any Management Fees or other fee, commission or other amount
received by Property Manager prior to the occurrence of the Event of Default,
and to which Property Manager was entitled under the Management Agreement. If
the Property Manager receives any Management Fees after it has received notice
of an Event of Default, Property Manager agrees that such Management Fees will
be received and held in trust for Lender, to be applied by Lender to amounts due
under the Loan Documents.

7.
Consent and Agreement by Property Manager. Property Manager acknowledges and
consents to this Assignment and agrees that Property Manager will act in
conformity with the provisions of this Assignment and Lender’s rights under this
Assignment or otherwise related to the Management Agreement. If the
responsibility for the management of the Mortgaged Property is transferred from
Property Manager in accordance with the provisions of this Assignment, then
Property Manager will fully cooperate in transferring its responsibility to a
new management company and complete such transfer no later than 30 days from the
date the Management Agreement is terminated. Further, Property Manager agrees as
follows:

(a)
It will not contest or impede the exercise by Lender of any right Lender has
under or in connection with this Assignment.

(b)
It will give at least 30 days prior written notice to Lender of its intention to
terminate the Management Agreement or otherwise discontinue its management of
the Mortgaged Property, in the manner provided for in this Assignment.

(c)
It will not amend any of the provisions or terms of the Management Agreement
without the prior consent of Lender.

8.
Termination. When the Loan is paid in full and the Security Instrument is
released or assigned of record, this Assignment and all of Lender’s right, title
and interest hereunder with respect to the Management Agreement will terminate.



9.
Notices.



(a)
All notices under or concerning this Assignment (“Notice”) will be in writing.
Each Notice will be deemed given on the earliest to occur of: (i) the date when
the Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows:





Assignment of Management Agreement and
Subordination of Management Fees
Page 3






--------------------------------------------------------------------------------




If to Lender:
PNC Bank, National Association
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301
Attention: Loan Servicing Manager
If to Borrower:
SIR Buda Ranch, LLC
c/o Steadfast Companies
18100 Von Karman Avenue, Suite 500
Irvine, California 92612
Attention - General Counsel: Ana Marie del Rio
If to Property Manager:
Steadfast Management Company, Inc.
c/o Steadfast Companies
18100 Von Karman Avenue, Suite 500
Irvine, California 92612
Attention - General Counsel: Ana Marie del Rio



(b)
Any party to this Assignment may change the address to which Notices intended
for it are to be directed by means of Notice given to the other parties in
accordance with this Section 9. Each party agrees that it will not refuse or
reject delivery of any Notice given in accordance with this Section 9, that it
will acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 9 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.



10.
Governing Law; Consent to Jurisdiction and Venue.



(a)
This Assignment will be construed in accordance with and governed by the laws of
the Property Jurisdiction.



(b)
Borrower and Property Manager agree that any controversy arising under or in
relation to this Assignment may be litigated in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that may arise under
or in relation to this Assignment. Borrower and Property Manager irrevocably
consent to service, jurisdiction and venue of such courts for any such
litigation and waive any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise. However, nothing in this Section 10
is intended to limit Lender’s right to bring any suit, action or proceeding
relating to matters under this Assignment in any court of any other
jurisdiction.



11.
Captions, Cross References and Exhibits. The captions assigned to provisions of
this Assignment are for convenience only and will be disregarded in construing
this Assignment. Any reference in this Assignment to an “Exhibit” or a
“Section,” unless otherwise explicitly provided, will be construed as referring,
respectively, to an Exhibit attached to this Assignment or to a section of this
Assignment. All Exhibits attached to or referred to in this Assignment are
incorporated by reference into this Assignment.



12.
Number and Gender. Use of the singular in this Assignment includes the plural,
use of the plural includes the singular, and use of one gender includes all
other genders, as the context may require.



Assignment of Management Agreement and
Subordination of Management Fees
Page 4






--------------------------------------------------------------------------------






13.
No Partnership. This Assignment is not intended to, and will not, create a
partnership or joint venture among the parties, and no party to this Assignment
will have the power or authority to bind any other party except as explicitly
provided in this Assignment.



14.
Severability. The invalidity or unenforceability of any provision of this
Assignment will not affect the validity of any other provision, and all other
provisions will remain in full force and effect.



15.
Entire Assignment. This Assignment contains the entire agreement among the
parties as to the rights granted and the obligations assumed in this Assignment.



16.
No Waiver; No Remedy Exclusive. Any forbearance by a party to this Assignment in
exercising any right or remedy given under this Assignment or existing at law or
in equity will not constitute a waiver of or preclude the exercise of that or
any other right or remedy. Unless otherwise explicitly provided, no remedy under
this Assignment is intended to be exclusive of any other available remedy, but
each remedy will be cumulative and will be in addition to other remedies given
under this Assignment or existing at law or in equity.



17.
Third Party Beneficiaries. Neither any creditor of any party to this Assignment,
nor any other person, is intended to be a third party beneficiary of this
Assignment.



18.
Further Assurances and Corrective Instruments. To the extent permitted by law,
the parties will, from time to time, execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, such supplements to this Assignment
and such further instruments as may reasonably be required for carrying out the
intention of or facilitating the performance of this Assignment.



19.
Counterparts. This Assignment may be executed in multiple counterparts, each of
which will constitute an original document and all of which together will
constitute one agreement.



20.
Indemnity. By executing this Assignment Borrower agrees to indemnify and hold
harmless Lender and its successors and assigns from and against any and all
losses, claims, damages, liabilities and expenses including Attorneys’ Fees and
Costs, which may be imposed or incurred in connection with this Assignment.



21.
Costs and Expenses. Wherever pursuant to this Assignment it is provided that
Borrower will pay any costs and expenses, such costs and expenses will include
Lender’s Attorneys’ Fees and Costs.



22.
Determinations by Lender. In any instance where the consent or approval of
Lender may be given or is required, or where any determination, judgment or
decision is to be rendered by Lender under this Assignment, the granting,
withholding or denial of such consent or approval and the rendering of such
determination, judgment or decision will be made or exercised by Lender (or its
designated representative) at its sole and exclusive option and in its sole and
absolute discretion and will be final and conclusive, except as may be otherwise
expressly and specifically provided in this Assignment.



23.
Successors and Assigns. This Assignment will be binding upon and inure to the
benefit of Borrower, Lender and Property Manager and their respective successors
and assigns forever.



24.
Secondary Market.  Lender may sell, transfer and deliver the Note and assign the
Credit Agreement, the Loan Agreement, the Security Instrument, this Assignment
and the other



Assignment of Management Agreement and
Subordination of Management Fees
Page 5






--------------------------------------------------------------------------------




Loan Documents to one or more investors in the secondary mortgage market
(“Investors”). In connection with such sale, Lender may retain or assign
responsibility for servicing the Loan, including the Credit Agreement, the Note,
the Loan Agreement, the Security Instrument, this Assignment and the other Loan
Documents, or may delegate some or all of such responsibility and/or obligations
to a servicer including any subservicer or master servicer, on behalf of the
Investors. All references to Lender in this Assignment will refer to and include
any such servicer to the extent applicable.


25.
Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Assignment:



X
 
Exhibit A
Modifications to Assignment of Management Agreement



X
 
Exhibit B
Copy of Management Agreement





IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
and year first written above.




[END OF PAGE – SIGNATURES TO FOLLOW]








Assignment of Management Agreement and
Subordination of Management Fees
Page 6






--------------------------------------------------------------------------------




BORROWER:
 
 
SIR BUDA RANCH, LLC, a Delaware limited
      liability company
 
 
By: Steadfast Income Advisor, LLC, a Delaware
          limited liability company, its manager
 
 
 
             By: _/s/ Kevin J. Keating_______
                     Kevin J. Keating
                 Chief Accounting Officer







Assignment of Management Agreement and
Subordination of Management Fees
Page 7






--------------------------------------------------------------------------------




LENDER:
 
 
PNC BANK, NATIONAL ASSOCIATION, a
      national banking association
 
 
 
 
            By: __/s/ Vanessa McKenzie_______
                    Vanessa McKenzie
                 Vice President







Assignment of Management Agreement and
Subordination of Management Fees
Page 8






--------------------------------------------------------------------------------




PROPERTY MANAGER:
 
STEADFAST MANAGEMENT COMPANY,
      INC., a California corporation
 
 
 
 
By: ___/s/ Ana Marie del Rio_______
       Name: Ana Marie del Rio
       Title: Vice President







Assignment of Management Agreement and
Subordination of Management Fees
Page 9






--------------------------------------------------------------------------------





EXHIBIT A

MODIFICATIONS TO ASSIGNMENT OF MANAGEMENT AGREEMENT


The following modifications are made to the text of the Assignment that precedes
this Exhibit.


1.    Section 3(a) is deleted in its entirety and replaced with the following:


(a)
The Management Agreement is in full force and effect and has not been modified,
or amended or assigned other than pursuant to this Assignment. There are no
assignments of the Management Agreement that remain in effect other than
pursuant to this Assignment.



2.    Section 6 is deleted in its entirety and replaced with the following:


6.
Receipt of Management Fees. Property Manager will not be obligated to return or
refund to Lender any Management Fees or other fee, commission or other amount
received by Property Manager prior to the occurrence of the Event of Default,
and to which Property Manager was entitled under the Management Agreement. If
the Property Manager receives any Management Fees after it has received notice
of an Event of Default, Property Manager agrees that such Management Fees will
be received and held in trust for Lender, to be applied by Lender to amounts due
under the Loan Documents; provided, however, that nothing herein shall prevent
Property Manager from terminating the Management Agreement in the event Property
Manager is not paid all fees due to it under the Management Agreement.

















Assignment of Management Agreement and
Subordination of Management Fees
Page A-1






--------------------------------------------------------------------------------





EXHIBIT B

MANAGEMENT AGREEMENT


See Attached


[INTENTIONALLY OMITTED]




Assignment of Management Agreement and
Subordination of Management Fees
Page B-1




